NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8, 11-12, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-4, 6, 8, 11-12, and 15-16 is the recitation in claim 1 of a sealant composition comprising a polymeric dispersion and 44.26 vol% and 1.07 weight% of a density modifier comprising compressible microspheres having a particle size of 60 to 90 microns, wherein the sealant composition has a density of 0.69 g/cm3. The closest prior art is that previously made of record, i.e. (1) Wickert et al. (US 6,214,450); (2) Conrad (US 2013/0020410); (3) Hornung et al. (US 2012/0207925); (4) Dauber et al. (US 5,916,671); and (5) Johnston et al. (US 2005/0282014). Each of these references fails to disclose a composition comprising a polymeric dispersion and 44.26 vol% and 1.07 weight% of a density modifier comprising compressible microspheres having a particle size of 60 to 90 microns, wherein the composition has a density of 0.69 g/cm3. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766